



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



R. v. Edo,









2018 BCCA 28




Date: 20180119

Docket: CA44296

Between:

Regina

Respondent

And

Olufumilayo Ochuko
Edo

Appellant

Restriction on
publication: A publication ban has been mandatorily imposed under section
486.4(1) restricting the publication, broadcasting or transmission in any way
of evidence that could identify a complainant and witness, referred to in this
judgment as Ms. B. This publication ban applies indefinitely unless
otherwise ordered.




Before:



The Honourable Mr. Justice Groberman

The Honourable Madam Justice A. MacKenzie

The Honourable Mr. Justice Goepel




On appeal from:  An
order of the Provincial Court of British Columbia, dated December 7, 2016 (
R.
v. Edo
, Docket No. 213604-1, Surrey Registry).

Oral Reasons for Judgment




Counsel for the Appellant:



E. Purtzki





Counsel for the Respondent:



M.A. Mereigh





Place and Date of Hearing:



Vancouver, British
  Columbia

January 17, 2018





Place and Date of Judgment:



Vancouver, British
  Columbia

January 19, 2018








Summary:

The appellant was convicted
of sexual assault with a weapon, unlawful confinement, robbery, and extortion
in connection with events that occurred between him and a sex-trade worker. The
evidence at trial included a number of text messages from the victim to the
appellant, indicating that she was attempting to secure the return of her
property. The appellant contended that the text messages were capable of
founding an inference that the complainant lacked credibility, and was simply
involved in a dispute with the appellant over payment for services. On appeal,
he contends that the judge failed to make proper use of the text messages.
Held: Appeal dismissed. Although there were minor legal errors in the trial
judges treatment of the text messages, the appellant was not prejudiced thereby.
The judge found that the text messages, properly interpreted, did not give rise
to concerns on her part as to the complainants credibility. Her determinations
were open to her on the evidence, which strongly supported the convictions.

[1]

GROBERMAN J.A.
: Mr. Edo was convicted of crimes that he committed
against a sex trade worker on November 20, 2014. He appeals, arguing that the
judge failed to give proper consideration to text messages sent to him by the
complainant in the aftermath of the alleged crimes. He says that the text
messages cast doubt on the complainants credibility, and ought to have raised
a reasonable doubt as to guilt.

[2]

The trial judge considered the text messages, and was not convinced that
they undermined the complainants credibility. While, as I will indicate, the
trial judges handling of the text messages was not perfect, Mr. Edo was not
thereby prejudiced. The trial judges determination that the text messages did
not undermine the complainants credibility was open to her. The verdicts were
well-supported by the evidence.

Factual Background

[3]

The complainant, Ms. B., was a sex-trade worker who resided in Toronto.
On November 14, 2014, she travelled to Surrey, British Columbia, where she
intended to engage in prostitution before returning to Toronto. To that end,
she took out advertisements announcing her availability to perform sexual
services, and providing a cell phone number.

[4]

The primary evidence of the crimes came from the testimony of Ms. B. Some
elements of it were confirmed by independent evidence. Mr. Edo did not testify.
The trial judge found Ms. B. to be a credible witness, and the account that
follows is largely from her evidence.

[5]

Mr. Edo contacted Ms. B. in the early hours of November 20 and arranged
to attend at her hotel, where she agreed to engage in
fellatio
and vaginal
sex with him in exchange for US$180. She stipulated that Mr. Edo was to wear a
condom during the sexual acts.

[6]

Mr. Edo attended at the hotel and paid Ms. B. in American currency
before the two engaged in the agreed-upon activities. Thereafter, Mr. Edo
arranged his clothing and began walking toward the door, apparently with the
intention of leaving. As he passed by Ms. B., however, he abruptly changed
direction, attacking her. He pushed her onto the bed, and pulled out a knife,
which he held about an inch away from her neck. He slapped her at some point,
and said something about her being on his territory.

[7]

As matters progressed, he continued to hold her, and asked her what
airline she had travelled on and where her passport was. She falsely claimed
that she did not have her passport with her, and that she had used her
government health card for identification. He demanded that she surrender her
health card to him. She went to retrieve her health card from a drawer, but her
passport was with it, and Mr. Edo spotted it. He demanded that she give him
both documents, and put them in the pocket of his jacket. He then told her that
he was going to take her to a different hotel, and that she would have to make
$10,000 for him before he would let her return to Toronto.

[8]

After some further events that are not germane to this appeal, Mr. Edo motioned
to Ms. B. to lie down beside him on a bed. He still had the knife, though it
was on the bed rather than in his hands. After she lay down, he rolled on top
of her, and engaged in sexual intercourse without her consent. He did not wear
a condom, and he ejaculated into her vagina.

[9]

Mr. Edo warned Ms. B. not to contact police, and then went into the
bathroom briefly. After he emerged, Ms. B. went to the bathroom to clean up. It
appears that Mr. Edo was not watching her closely, as she was able to take her
cell phone with her. She decided to send a text message to a taxi driver whose
number she had previously obtained as a security measure. In the message, she
reported her location, said she was being held against her will, and asked that
he call the police. She also told him not to call her.

[10]

Despite
her request, the taxi driver did call her. Fortunately, she was able to
converse with him quietly enough that Mr. Edo was not aware that she was having
a telephone conversation in the bathroom. The taxi driver did not call the police,
but instead attended at the nearby Newton Community RCMP station. The station
was not yet open, though there were officers in the building. It took some time
for the taxi driver to get their attention and have them open the door for him.

[11]

Ms.
B. remained in the bathroom for some time. When she looked out, she could see
Mr. Edos reflection in a mirror, and noted that he appeared to be asleep. She
put a skirt on over her lingerie, and ran out of the room and down a set of
stairs to the front desk of the hotel. She did not have shoes on, but did have
a cell phone, and called 9-1-1.

[12]

Ms.
B.s appearance was confirmed by the desk clerk, who also confirmed that Ms. B.
reported that someone was trying to kill her, and that she asked to hide in the
back office. She did not allow Ms. B. into the back office, but did show her to
a laundry room behind the office, and allowed her to go there. She described
Ms. B. as frantic, shaken up and  crying.

[13]

A
police officer arrived at the hotel at about 8:00 a.m. She took Ms. B. to the
hospital, without going to the hotel room; other officers attended at the hotel
room some time later, but Mr. Edo had left by the time they got there.

[14]

En
route to the hospital, Ms. B. texted messages to Mr. Edo to try to convince him
to return her identification. She asked that he drop it off at the hotel
reception. I will discuss the detailed content of some of the text messages
later in this judgment.

[15]

Ms.
B. remained at the hospital for several hours, and was examined by a sexual
assault nurse examiner. Sometime after 1:30 p.m., the officer drove Ms. B. back
to the hotel, to check out.

[16]

When
she returned to the hotel, she determined that her money and keys had been
removed from her room. She testified that she had had about $400 in Canadian
cash in the room, as well as the $180 in American currency that Mr. Edo had
given her. Her passport had been left for her at the front desk. The hotels
surveillance cameras show that Mr. Edo attended there at about 1:30 p.m. and
handed the passport to the clerk at the desk, producing it from his jacket
pocket. The front desk clerk also confirmed that that is what happened.

[17]

Ms.
B. was upset about her money and keys having been stolen, and engaged in a text
message conversation with Mr. Edo demanding that he return them. Again, I will
discuss the text messages later in these reasons.

[18]

Ms.
B. gave a full statement to police beginning about 3:30 pm. The police then
arranged for her to go to a womens shelter, and put her in a taxi. Ms. B.
instead engaged in a text message conversation with Mr. Edo, demanding that he
meet her to return her health card, money, and keys. She told him that she
would not pursue charges if he did so. Ms. B.s evidence is that Mr. Edo was
concerned that he was being set up, but she managed to convince him that the
police would not attend. They arranged to meet up near a Skytrain station. She
remained in the cab, with the doors locked, during the rendezvous, and she
opened the window just far enough for him to pass her an envelope containing
her keys, health card, and money. Ms. B.s Canadian cash was in the envelope,
but not the American money that Mr. Edo had used to pay Ms. B. for the agreed-to
sexual services.

[19]

It
appears that, having received some money, her identification and car keys, Ms.
B. was able to return home to Toronto on a flight later that night.

[20]

At
trial, the judge heard testimony from Ms. B., the taxi driver that she
contacted from the hotel room bathroom, the front desk clerk, the sexual
assault nurse examiner, and three police officers  the one who met the taxi
driver at the Newton Community police station, one of the officers who examined
the hotel room on the morning of November 20, 2014, and the one who accompanied
Ms. B. to the hospital and police station.

[21]

The
defence called only one witness, a friend of Mr. Edo. Apart from evidence with
respect to the text messages, which I will discuss further, the friend gave
evidence that he attended at the hotel in Surrey with Mr. Edo on the evening of
November 20, 2014, at which time Mr. Edo handed an envelope containing money, a
passport and identification to the hotel clerk. The judge rejected that
evidence, as it was inconsistent with the hotels surveillance video and the
evidence of the desk clerk. The judge accepted that Mr. Edo handed only the
passport over to the desk clerk, and that it was earlier in the day. With
respect to the other items, the judge accepted Ms. B.s evidence that it was
handed over while she was in a taxi.

[22]

The
friend also produced recordings of cell phone conversations between Ms. B. and
Mr. Edo, apparently dating from a few days after Ms. B. returned to Toronto.
The recordings were almost inaudible, and the friends evidence did not assist
in interpreting them. The only probative evidence that could be gleaned from
the recordings was that there had been a conversation between Mr. Edo and Ms. B.
after her return to Toronto.

[23]

The
defence theory of the case was that Ms. B. and Mr. Edo had a dispute over her
fees for sexual services, and that she was extorting money from him, failing
which she would pursue false charges of sexual assault. The defence theory
enjoyed little, if any, evidentiary support. It depended entirely on a
particular interpretation of text messages.

[24]

Mr.
Edo was convicted of sexual assault with a weapon (
Criminal Code
, R.S.C.
1986, c. C-46, s. 272(1)(a) and (2)(b)), unlawful confinement (
Criminal
Code
, s. 279(2)), robbery (
Criminal Code
, s. 344) , and
extortion (
Criminal Code,
s. 346). He was also found guilty of
common assault (
Criminal Code,
s. 346) and uttering threats to
commit bodily harm (
Criminal Code
s. 263.1(1)(a)), but conditional
stays were ordered in respect of those two counts on the basis of the principle
in
Kienapple v. The Queen
, [1975] 1 S.C.R. 729.

The Text Message Evidence

[25]

The
police did not seize Ms. B.s cell phones, nor did she keep her text messages.
The text messages that she sent to the taxi driver were available from the
drivers phone, and were entered into evidence. Neither the Crown nor Ms. B.
had any documentary record of her text conversations with Mr. Edo. In her
evidence in chief, Ms. B. testified as to the contents of those messages entirely
from memory.

[26]

In
cross-examination, defence counsel showed Ms. B. photographs of the screen of
Mr. Edos cell phone, depicting parts of various text messages that she had
sent him. He cross-examined her on those messages. For the most part, she
confirmed that they appeared to be the messages she had sent him. The
photographs were entered as an exhibit. There was no discussion as to the
admissibility of the photographs, nor of the purposes for which they could be
used.

[27]

Mr.
Edos friend, when he gave evidence, said that he had taken custody of Mr.
Edos cell phone when Mr. Edo was arrested, and had, with Mr. Edos permission,
looked at the messages on it. He said he photographed those messages from Ms.
B. that had major content. He did not photograph messages emanating from Mr.
Edo, nor did he give evidence about any of the messages on the cell phone,
other than that he had taken the photographs entered into evidence.

[28]

Although
the phone, itself, was entered as an exhibit in the course of the defence case,
along with a charger, no examination was made of it by the judge or,
apparently, by the Crown. All that the judge saw was the photographs entered as
an exhibit. It is not at all clear, in the circumstances, why the cell phone became
an exhibit at all. Given that it was entered as an exhibit, it is curious that
the only probative evidence it could yield  the text messages  was not looked
at by either the judge or the Crown. I note that, in an evidentiary ruling, the
judge stated: Certainly, there are additional messages on the cell phone that
could be relevant.

[29]

After
the defence completed its submissions, the Crown sought to have the cell phone
forensically examined. The judge held that it was too late to order a forensic
examination of the cell phone.

[30]

I reproduce the photographed text messages that were sent by Ms. B.
after the assault:

1.
2014-11-20 9:54 AM:

Ca i meet u somewhere to get my id need my insulin hun
Not gona get u in trouble even tho ur on camera wen u came in
U give mi my healthcare and i wont give forensic ur sperm in my vaginamy
word

2. 2014-11-20
02:12PM

Not closing this case till I get my keys

3. 2014-11-20
02:32PM

We had safe sex
The condom we did it with they have
Then u had sex bareback and said i Cummings in ur pussy
Lie to me and ur going to jail fi life i will appear my word

4. 2014-11-20
02:34PM

Have 8 officers on me side plus ur sperm was in my pussy i
didnt wash all it
Give mi my shit they no how much u paid before you attacked me
Plus my money and keys
Give it ro nl and i will fly and let u be free and we figet all dis

5. 2014-11-20
02:37PM

Offier says u can call him now [provides phone number]

6. 2014-11-20
02:57PM

If so i will call all this off and leave u alone

7. 2014-11-20
03:08PM

Deop my key somewhere and i call it off

8. 2014-11-20
05:58PM

Not calling again u lost ur chance
There gonna get u abd ur going to jail for life wuth all the evidence. Bye
enjoy ur life for
ur going to jail for life wuth all the evidence. Bye enjoy ur life for now as
much as u can bye

9. 2014-11-20
07:27PM

Wheres the mobey i worked for u took the us
Send mi money fi my ticket ill call it a day

10. 2014-11-20
07:28PM

600 nuff said! Or im proceeding

11. 2014-11-2-
07:29PM

U tryin to get away with it and pay nun smh try again

12. 2014-11-20
08:18PM

Up to u im back with the rcmp since u didnt send the
money..send mi
money..send mi money for my ticket and im calling erthing off and i wont go to
court
If not im proceeding abd they gonna find you easily

13. 2014-11-20
08:23PM

Maybe if u had give mi do money i worked for I wud gave u a
chance fuck dat i want 600 for my flight by 1015pm no later if not sry but ur
goibg to jail for life and rcmp abd swear team and sexual assault crime boss
nos i haf to lie to get my shit back so if u dobt give mi my flight back im
staing here with there protection untill u gone to jail fi life dey say if i
stay for court ur dunn for life with all the charges
U have till 1015

14. 2014-11-23
09:59PM

Locking u up fi lyf
Got ur dna
Spend these last days with ur kids tell dem daddys going away for rape fi lyf

15. 2014-11-29
11:13PM

Come back here styll here working y havent u come back me
we out here come try again

16. 2014-12-07
05:57PM

Made my bitch had to ho to the cops but soft im here come
talk

[31]

I
have numbered the texts for ease of reference, and will, in the balance of
these reasons, refer to them by number. In compiling this list, I have
consolidated text messages that were received within a minute of one another
and appear to have been part of a single transmission, even though they spanned
photographs and may have been delivered as separate text messages. I have done
this because it makes the texts easier to follow and understand. I acknowledge
that I may have, in doing this, inadvertently consolidated two distinct
messages into one. I am satisfied that if this has occurred, it does not
distort the meaning of the texts.

Use Made of the Text
Messages by the Trial Judge

[32]

As
I have indicated, the photographs of the text messages were first revealed when
they were put to Ms. B. by defence counsel in cross-examination. At the
conclusion of the cross-examination, the photographs were entered as an
exhibit. There was no discussion, at that time, as to their admissibility, nor
was there any discussion of what use could be made of them.

[33]

For
the most part, Ms. B. accepted that the text messages were sent by her. She did
not confirm that she sent the last two text messages (Texts 15 and 16).

[34]

The
defence witness gave evidence as to how the photographs had come into
existence.

[35]

The first discussion of the admissibility and use to be made of the
photographs appears to have taken place in the course of an application by the
Crown after the close of defence submissions. Both Crown and defence agreed
that the photographs were hearsay, and made submissions as to what use could be
made of them. The judges ruling was not entirely helpful. She said:

[20]      In this case, the text messages were put to S.B.
She acknowledged that she had been texting the defendant on the date of the
incident and that she had sent them from that phone. She recognized most of the
messages and adopted the rest of the messages sent on November 20th. She also
answered questions and acknowledged she had written the text messages on
November 23rd. She did not recall sending the messages after November 23rd, and
she was available and cross-examined rigorously by defence counsel with respect
to these messages. Crown was able to re-examine on these messages. I do not
consider the messages of November 20th and 23rd to be hearsay because typically
hearsay is where someone else is testifying about a statement that was made by
someone. In this case, the witness is the one who made the statement and she is
available for testimony. If I am wrong on that, the concerns with respect to
hearsay evidence I feel have been addressed because of the ability to
cross-examine and re-examine the witness.

[21] There is still the issue of whether there were more text
messages and if the defendant sent text messages back, but that would go to
weight.

[22] The messages after November 23rd are hearsay as S.B. did
not adopt them as her statements. Of course, some of these messages are
consistent with her testimony at trial and I do not consider those as evidence
in court to bolster her testimony, and if and where there are inconsistencies
between the message in court and her testimony at court, those messages can be
used to cast doubt on her credibility.

[23] On the basis that there is
no need to find an exception to the hearsay rule to admit one message as
defence counsel suggested, I would be reluctant to simply look at one message
in isolation of the others that [Ms. B.] has adopted in her testimony.

[36]

It
appears, then, that the judge did not consider the text messages to be hearsay,
and was prepared to treat them as evidence for all purposes, with the proviso
that where they were previous consistent statements of Ms. B. they could not be
taken to bolster her credibility.

[37]

In
her reasons for judgment on conviction, the judge revisited the question of
what use should be made of the messages. She said:

[61]      All of those text messages were really out-of-court
statements and I cannot give them any weight other than as narrative. However,
one message in particular was put to S.B. and there was an argument about
whether it could be entered for the truth of the matter. That is the message
that was put to her as a screenshot, and it said, nos I haf to lie to get my
shit back.

[62]      When I went through the messages in full and start
at the beginning of the message to the very end of the message, that message
actually says:

Maybe if u had give mi do money I
worked for I wud gave u a chance fuck dat I want
600
for my flight by
10:15pm no later if not sry but ur goibg to jail for life and rcmp abd swear
team and sexual assault crime boss nos I haf to lie to get my shit back so if u
dobt give mi my flight back im staying here with there protection until u gone
to jail Ii life dey say if I stay for court ur dunn for life with all the
charges U have till
10:15


That is the whole message, and when looked at it that way, it
actually means, The RCMP and swear team and sexual assault crime boss knows I
have to lie to get my shit back, not, Now I have to lie to get my shit back.

[63]      I note that S.B.
rejected the suggestion that nos could mean now, and she explained that she
was lying to Mr. Edo in that text message as she was lying to him that she
would drop the charges if he gave her her things back. In re-direct she said
she did not think it was the complete message but could not recall what was
missing, and she thought that 10:15 was likely the last fight from Vancouver to
Toronto.

Issues on Appeal

[38]

On
this appeal, Mr. Edo argues that the trial judge erred in her treatment of the
text messages. He says that the judge ought to have treated Text 13 (quoted in
the reasons for judgment on conviction) as evidence of Ms. B.s state of mind.
He also says that the judge erred in advancing her own interpretation of that
message based on speculation. Finally, he says that all of the messages ought
to have been used by the judge as prior inconsistent statements, going to
credibility.

Analysis

[39]

The trial judges preliminary ruling on the use that could be made of
the text messages held that they were not hearsay, because they were statements
made by the witness who was under cross-examination. That was an error. The
nature of hearsay evidence was considered by the Supreme Court of Canada in
R.
v. Khelewon
, 2006 SCC 57. Madam Justice Charron, speaking for a unanimous
court, said:

[35]       The essential defining features of hearsay are 
the following: (1) the fact that the statement is adduced to prove the truth of
its contents and (2) the absence of a contemporaneous opportunity to
cross-examine the declarant.



[37]       [T]he traditional law of hearsay  extends to
out-of-court statements made by the witness who does testify in court when that
out-of-court statement is tendered to prove the truth of its contents.

[38]      When the witness repeats or adopts an earlier
out-of-court statement, in court, under oath or solemn affirmation, of course
no hearsay issue arises.  The statement itself is not evidence, the testimony
is the evidence and it can be tested in the usual way by observing the witness
and subjecting him or her to cross-examination.  The hearsay issue does arise,
however, when the witness does not repeat or adopt the information contained in
the out-of-court statement and the statement itself is tendered for the truth
of its contents.

[41]      .. [A]lthough the
underlying rationale for the general exclusionary rule may not be as obvious
when the declarant is available to testify, it is the same  the difficulty of
testing the reliability of the out-of-court statement. As one may readily
appreciate, however, the degree of difficulty may be substantially alleviated
in cases where the declarant is available for cross-examination on the earlier
statement, particularly where an accurate record of the statement can be
tendered in evidence.

[40]

In
the case before us, when the photographs of text messages were put to Ms. B.,
they had no independent status as evidence. In respect of almost all of the
messages, Ms. B. adopted them as accurate indications of what she had
said. In many cases, she also described them as accurate in their content. To
the extent that she did so, her testimony adopting the statements was evidence.
The text messages were simply previous consistent statements, and had no
evidentiary value.

[41]

Texts
15 and 16 fall into a somewhat different category. Ms. B. did not acknowledge
making the statements. The defence evidence, however, established that the
message had been sent by Ms. B. and received on Mr. Edos phone, and no
technical objection was taken as to the rigour of the proof. Thus, the evidence
established that Ms. B. had, in fact, made the statements. The truth of the
statements, however, was not in issue  indeed, it is difficult to discern any
meaning in them. The only purpose for which the defence sought to use them was
to prove that, contrary to her testimony, Ms. B. continued to communicate with
Mr. Edo after returning to Toronto. That use of the statements was a
non-hearsay use.

[42]

The
judge considered the two texts, and found them to be unimportant in the context
of the evidence. She said she was unable to give them any weight; I interpret
the comment not as meaning that there was a legal impediment to considering
them, but rather that the judge had, in the final analysis, concluded that they
were of no moment.

[43]

Apart
from statements that Ms. B. adopted in her testimony, Mr. Edo did not
seek, with one exception, to rely on them for their truth. The one exception
was Text 13. Mr. Edo says that it indicates an intention on the part of Ms. B.
to lie to the court, and says that it is evidence of her state of mind, or
intentions, and that the court should have used the statement as evidence that
Ms. B. deliberately concocted her version of events.

[44]

It
is unnecessary, for the purposes of this judgment, to consider the contours of
the state of mind exception to the hearsay rule, as discussed in
R. v.
Smith
, [1992] 2 S.C.R. 915 and
R. v. Starr
, 2000 SCC 40. The
threshold requirement for that exception to be applicable is that the statement
in issue express the intentions of the declarant. In this case, Mr. Edo
postulated that Text 13 should be interpreted as saying Now, I have to lie.
The trial judge, found that it should be interpreted as saying The authorities
know I have to lie. That was a finding of fact for the trial judge.

[45]

It
cannot be said that the finding of fact was palpably wrong. Indeed, all
indications are that it was correct. It accords with the surrounding words of
the message and with the general context of the text messages. As well, it is
consistent with the use of no to mean know in Text 4. In contrast the word
now is spelled in its usual manner where it occurs, in Texts 5 and 8.

[46]

Finally,
while Ms. B. was unable to provide a full interpretation of Text 13 in her
evidence, she was adamant that nos was not a misspelling of the word now.
The judge accepted that evidence, as she was entitled to.

[47]

I
also reject Mr. Edos suggestion that the judge engaged in improper speculation
in interpreting the meaning of Text 13. It is true that Ms. B., in her
testimony, was not able to give a complete account of the meaning of that text.
She did, however, explain the general gist of the statement, and what she said
was consistent with the judges finding. Further, the judge was entitled to
consider the full context of the text messages and the other evidence to
discover the meaning of Text 13.

[48]

It
was, indeed, the defence theory that Text 13 discloses an intention to concoct
evidence in court that is entirely speculative. There is nothing in the context
of the text messages or in the rest of the evidence that supports that theory.

[49]

The
final issue on this appeal is whether the trial judge erred in failing to make
use of the text messages for the purpose of impeaching Ms. B.s credibility.
Mr. Edo relies on the judges comment at para. 61 of her reasons that [a]ll of
those text messages were really out-of-court statements and I cannot give them
any weight other than as narrative for the proposition that the judge did not
fully consider the evidence. Again, I do not read the judges statement as
expressing a proposition of law. Rather, I take it to be a comment that the
text messages are, almost without exception, consistent with Ms. B.s in-court
testimony. Thus, they had no independent value, except as a useful thread
holding together the narrative of events.

[50]

The
judge did discuss the text messages at some length, and gave cogent reasons as
to what she could interpret from them. The messages were remarkably consistent
with Ms. B.s testimony, especially considering that she had not had any
opportunity to review them after they were sent. They show that Ms. B. was
trying to get her passport, government health card, Canadian money, American
money, and car keys back from Mr. Edo. She told Mr. Edo she would not proceed
with charges if he returned the items. Under threat, he did return most of the
items, but not the US$180 that he had paid her.

[51]

I
do not read the trial judges reasons as ignoring Ms. B.s promises to
Mr. Edo that she would not cooperate in a prosecution if he returned her
property. Rather, she, quite understandably, found that, in the full context of
the case, those promises cast no doubt on veracity of Ms. B.s evidence. In
light of independent confirmatory evidence, it is difficult to understand how
the judge could have reached any other conclusion.

[52]

I
am unable to find any reversible error in the trial judges decision. I would
dismiss the appeal.

[53]

MACKENZIE
J.A
.: I agree.

[54]

GOEPEL
J.A.
: I agree.

[55]

GROBERMAN J.A.
: The appeal is dismissed.

The
Honourable Mr. Justice Groberman


